 



EXHIBIT 10.7

AMENDMENT NUMBER ONE TO THE
GENUINE PARTS COMPANY
TAX-DEFERRED SAVINGS PLAN

     This Amendment to The Genuine Parts Company Tax-Deferred Savings Plan is
adopted by Genuine Parts Company (the “Company”), effective as of the date set
forth herein.

W I T N E S S E T H:

     WHEREAS, the Company maintains The Genuine Parts Company Tax-Deferred
Savings Plan (the “Plan”), and such Plan is currently in effect; and

     WHEREAS, the Company desires that the Plan allow Participants to request
the Trustee to invest their Accounts in specified percentages among the various
mutual funds selected by the Company; and

     WHEREAS, the Company wishes to provide for daily valuation of Participants’
Accounts; and

     WHEREAS, the Company wishes to make other changes to the Plan;

     NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended as follows:

1.

     Section 4.02 is deleted in its entirety and a new Section 4.02 is
substituted in lieu thereof to read as follows:

     “Section 4.02 Investment.

          (a) Each Participant may request the Trustee (following such
procedures as may be specified by the Committee) to allocate or reallocate such
Participant’s Account among the investment alternatives that are made available
from time to time, in 10% increments; provided that such increments shall always
add up to 100%.

          (b) An investment request, if approved by the Trustee, shall be
effective as soon as administratively feasible following the date the investment
request is delivered to the Committee.

          (c) A Participant’s initial investment request shall allocate his
entire Account, together with all subsequent contributions to the Account, among
the investment alternatives, for so long as such election remains in effect.

          (d) Investment requests approved by the Trustee shall remain in effect
until the Trustee approves new investment requests. New requests may be made on
any business day of the year in the same manner as set forth in Section 4.02(a).
New requests shall allocate the Participant’s Account among the investment
alternatives for existing Account balances, future contributions, or both.

          (e) If a Participant fails to allocate or reallocate his Account
balance among the investment alternatives in an amount equal to 100%, then upon
the Trustee’s approval of the investment request, the Participant shall be
deemed to have requested that his Account (or

 



--------------------------------------------------------------------------------



 



relevant portion thereof) shall be invested in the investment alternative that,
in the Trustee’s determination, best preserves the principal amount of the
Participant’s Account.

          (f) The Committee shall select such investment alternatives as are
deemed appropriate and shall notify affected Participants of such investment
alternatives. The Committee may modify, eliminate, or select new investment
alternatives from time to time and shall notify affected Participants of such
changes and solicit new investment requests, if appropriate.

          (g) The Committee shall credit each Participant’s Account with
earnings, losses and changes in fair market value experienced by the investment
alternatives on each business day that Plan assets are traded on a national
exchange, or such other day as selected by the Committee.”

2.

     This Amendment shall be effective June 1, 1996. Except as amended herein,
the Plan shall remain in full force and effect.

     IN WITNESS WHEREOF, Genuine Parts Company has caused this Amendment to the
Plan to be executed on the date shown below, but effective as of the date
indicated above.

                  GENUINE PARTS COMPANY  
 
           

  By:            
 
   

  Date:                    
Attest:
           
 
                         

 